Case: 21-30659     Document: 00516422064         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 5, 2022
                                  No. 21-30659
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Margie Robinson-Williams,

                                                           Plaintiff—Appellant,

                                       versus

   C H G Hospital West Monroe, L.L.C., doing business as
   Cornerstone Specialty Hospitals West Monroe,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CV-912


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Margie Robinson-Williams sued CHG Hospital West Monroe, L.L.C.
   for race discrimination and retaliation under Title VII. The district court




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30659      Document: 00516422064            Page: 2   Date Filed: 08/05/2022




                                      No. 21-30659


   granted CHG’s motion to compel arbitration and dismissed the case with
   prejudice. We affirm.
                                             I.
          Robinson-Williams began working as a nurse at CHG in 2012. She
   alleges that in November 2017, while attempting to place an IV line in a
   patient, her supervisor Mark Fuller used racial slurs and cursed at her,
   “attempt[ing] to embarrass” her in front of visiting nursing students. A
   student reported Fuller, who was told to apologize to Robinson-Williams.
          Robinson-Williams alleges she was then removed from the January
   2018 work schedule. When she reported to work on January 6, another
   supervisor added her back to the schedule. But when Fuller arrived later that
   day, he told her to leave because she was not on the schedule. She filed a
   grievance through CHG’s Employment Dispute Resolution (EDR) Program.
   Management placed her on leave and told her not to return to work until
   further notice. She claims she was suspended without pay and then fired.
          Robinson-Williams       filed   an      EEOC   charge,   alleging   racial
   discrimination and retaliation. The EEOC found no violations and issued her
   a right-to-sue letter. She sued pro se.
          CHG moved to compel arbitration and to stay proceedings, arguing
   Robinson-Williams’s claim is covered by its EDR Program, which Robinson-
   Williams agreed to when she was hired and annually thereafter. The EDR
   Agreement, contained in the CHG employee handbook, provides, “This
   mutual agreement to arbitrate claims means that both you and the Company
   are bound to use the EDR Program as the sole means of resolving covered
   claims and disputes . . . .” The EDR Agreement expressly covers claims for
   race discrimination and retaliation. It also provides that arbitration “is the
   sole means to resolve the claims and disputes identified in the Claims
   Covered by the Agreement.” Robinson-Williams argued CHG failed to




                                             2
Case: 21-30659        Document: 00516422064          Page: 3   Date Filed: 08/05/2022




                                      No. 21-30659


   adhere to its EDR Program, which calls for mediation (step 3) before
   arbitration (step 4).
             The assigned magistrate judge recommended the motion to compel be
   granted but the case be dismissed with prejudice rather than stayed.
   Robinson-Williams objected, arguing she was forced to sign the EDR
   Agreement as a condition to employment and so she signed it under duress.
   She also requested dismissal without prejudice. The district court adopted
   the magistrate judge’s recommendation. Robinson-Williams appealed.
                                          II.
             A court can compel parties to arbitrate a dispute only if the parties
   agreed to do so. See AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S.
   643, 648 (1986) (citations omitted). In determining whether parties agreed to
   arbitrate a dispute, we consider “(1) whether a valid agreement to arbitrate
   between the parties exists; and (2) whether the dispute in question falls
   within the scope of that arbitration agreement.” Pennzoil Exploration & Prod.
   Co. v. Ramco Energy Ltd., 139 F.3d 1061, 1065 (5th Cir. 1998) (collecting
   cases).
             We review de novo a district court’s grant of a motion to compel
   arbitration. Ibid. (citation omitted). If the court did not err in compelling
   arbitration, we review its decision to dismiss the case, as opposed to staying
   the case, for abuse of discretion. See Fedmet Corp. v. M/V Buyalyk, 194 F.3d
   674, 676, 679 (5th Cir. 1999). Dismissal is appropriate “when all of the issues
   raised in the district court must be submitted to arbitration.” Alford v. Dean
   Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992) (collecting cases).
                                          III.
             We have liberally construed Robinson-Williams’s pro se arguments.
   See Haines v. Kerner, 404 U.S. 519, 520 (1972). She argues that CHG failed




                                           3
Case: 21-30659      Document: 00516422064           Page: 4   Date Filed: 08/05/2022




                                     No. 21-30659


   to comply with its EDR Program by bypassing mediation and trying to
   enforce arbitration. She also claims she does not remember signing the EDR
   Agreement and so must have been under duress. And she “request[s]
   permission to return to court in the event Arbitration is unsuccessful,” which
   we construe as challenging dismissal with prejudice. None of these
   arguments merits reversal.
          As an initial matter, the EDR Agreement is a valid agreement to
   arbitrate, and Robinson-Williams’s claims fails within the scope of it. It is
   undisputed that, for each year of her employment, Robinson-Williams
   completed an employee handbook quiz and then signed the EDR Agreement.
   The parties mutually assented to the EDR Program and their mutual
   obligation to arbitrate is sufficient consideration to support it. See, e.g.,
   Aguillard v. Auction Mgmt. Corp., 2004-2804, p. 21 (La. 6/29/05), 908 So.2d
   1, 16. And the EDR Agreement expressly covers claims for race
   discrimination and retaliation.
          As the magistrate judge explained, mediation is neither mandatory nor
   a condition precedent to arbitration under the terms of the EDR Agreement.
   The EDR Agreement provides, “If you are pursuing a resolution for a legally
   protected right that is a covered claim or dispute under the Arbitration
   section of the EDR Program, you may seek a resolution through the more
   formal process of Mediation.” The word “may” makes mediation
   permissive rather than mandatory, reserving to the parties another option—
   arbitration. See Baisden v. I’m Ready Prods., Inc., 693 F.3d 491, 502 (5th Cir.
   2012) (citing Retractable Techs., Inc. v. Abbott Labs., Inc., 281 F. App’x 275,
   276 (5th Cir. 2008) (per curiam)). CHG thus did not have to mediate before
   arbitration.
          While Robinson-Williams may not remember signing the EDR
   Agreements each year, she does not deny that her signature is on them. She




                                          4
Case: 21-30659      Document: 00516422064          Page: 5    Date Filed: 08/05/2022




                                    No. 21-30659


   also fails to allege what duress she was under when she signed them.
   Robinson-Williams’s conclusory allegation of duress is insufficient to avoid
   the EDR Agreements.
          Finally, we see no abuse of discretion in the district court’s dismissing
   the case with prejudice given each of Robinson-Williams’s claims are subject
   to arbitration. See Alford, 975 F.2d at 1164–65.


                                                                   AFFIRMED




                                          5